Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The applicant’s amendment/remarks dated 04/14/2022 have been  received, entered, and fully considered. Claims 1-11, 13-14, 21, 23, and 25-26 are amended. Claim15-20 remain cancelled. The  Claims 1-14 and 21-26 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “…a virtual focal point of first and second bracket….” in line 2-3 of the claim. It is not clear from the recitation what “a focal point of two brackets” is since it is not an understood characteristic of brackets. Even if the applicant can be own lexicographer, the claims have to be read in light of the specification, but one cannot read limitations from the specification into the claims. The “focal point” have to be defines with structural elements or axis of structures to properly understand what it is in the structure and in the claimed limitations. If the limitation of claim 23 is similar to the limitation of claim 14, the longitudinal axes if the first and second bracket have to intersect/meet to define the virtual focal point as it is indicated in claim 14. As it stands claim 23 still considered vague and indefinite. Appropriate correction and/or clarification required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-9, and 21, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Guimbal (US 5,788,182).
Regarding Claim 1, Guimbal discloses a rotorcraft (Fig. 1) comprising: 
an airframe (6, Fig. 5); 
a main rotor transmission (5, Fig. 5); 
a first bracket attached  (14, Fig. 5) to the main rotor transmission (5) and the airframe (6), wherein the first longitudinal axes of the first brackets is substantially parallel with a longitudinal axis of the rotorcraft; and 
a first restraints  (7a, Fig. 4, 5) attached to the main rotor transmission (5) and the airframe (6), wherein the first restraint (7a, 7b) is attached at an angle non-orthogonal to the longitudinal axis of the rotorcraft and a lateral axis of the rotorcraft (Fig. 4).  
Regarding Claim 8, Guimbal discloses a rotorcraft (Fig. 1) comprising a second restraint (7b, Fig. 1) attached to the main rotor transmission (5, Fig. 5) and the airframe (6, Fig. 5), wherein the second restraint (7b) is attached at an angle non-orthogonal to the longitudinal axis of the rotorcraft and the lateral axis of the rotorcraft(Fig. 5) 7a) and the second restraint (7b) provide stiffness in a first direction parallel to the lateral axis of the rotorcraft  (i.e. both 7a and 7b have stiffness component parallel to the lateral axis of the rotorcraft) and a second direction parallel to the longitudinal axis of the rotorcraft (i.e. both 7a and 7b have stiffness component parallel to the longitudinal axis of the rotorcraft).
Regarding Claim 9, Guimbal discloses a system (Fig. 5) comprising: 
a rotor hub (3, Fig. 1); 
a plurality of rotor blades (2, Fig. 1) attached to the rotor hub (3); 
a transmission (5, Fig. 1) coupled to the rotor hub; and 
a transmission mounting assembly (7a, 7b, 14, 27, Fig. 2) for mounting the transmission (5) to an airframe (6), the transmission mounting assembly comprising:
   	a first bracket (14,right, Fig. 5)attached to the airframe (6) and a transmission (5, Fig. 2) ; and 
a first restraint (7a,Fig. 4, 5) , wherein the first restraint is attached to the transmission (5) and the airframe(6) at an angle between o and 90 with a lateral axis of the airframe (Fig. 5).  
 	 Regarding Claim 21, Guimbal discloses a rotorcraft (Fig. 1) comprising: 
a main rotor system (Fig. 1, Fig. 5), the main rotor system comprising: 
a rotorcraft fuselage (6, Fig. 5); 
a rotorcraft transmission (5, Fig. 5); 
a rotorcraft hub (3, Fig. 1) attached to the rotorcraft transmission (5, Fig. 5); 
a first bracket (14 left, Fig. 5) attached to a rotor transmission (5) and rotorcraft fuselage(6, Fig. 5)
a second bracket (14 right, Fig. 5) attached to the rotorcraft transmission (5) and rotorcraft fuselage (6)
a restraint (14, Fig. 5) attached to the rotorcraft transmission (5) and the rotorcraft fuselage (6), wherein an angle of restraint between the restraint and the rotorcraft fuselage is between 0o and 90o  (Fig. 5), and wherein the restraint (14) is configured to move with a spring rate (broadly interpreted , the restraints 14 configured to move via 36, Fig. 4 and Fig. 5 with spring rate and spring Characteristics).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-7, 11-13, 22-23, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guimbal (US 5,788,182).
Regarding Claims 2, 12 and 24, Guimbal  discloses rotorcraft wherein the first restraints (7a, 7b, Fig. 2) is attached to the airframe (6, Fig. 5) at an angle from 0o to 90o to the lateral axis of the rotorcraft (see Fig. 5). Guimbal  do not explicitly disclose a rotorcraft wherein Guimbal discloses the claimed invention except the one or more restraints are mounted to the airframe at an angle from 32o to 40o to the lateral axis of the rotorcraft.  It would have been an obvious matter of design choice to make the one or more restraints mounted to the airframe at an angle from 32o to 40o to the lateral axis of the rotorcraft, since applicant has not disclosed that mounting the one or more restraints to the airframe at an angle from 32o to 40o to the lateral axis of the rotorcraft solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the mounting angle disclosed in Guimbal.

Regarding Claims 3 and 22, Guimbal  discloses rotorcraft wherein the first restraints (7a, 7b, Fig. 5) have inherent stiffnesses. Guimbal  discloses the claimed invention except the one or more restraints have a stiffness from 6552 lbs/in to 8008 lbs/in.  It would have been an obvious matter of design choice to make the one or more restraints have a stiffness from 6552 lbs/in to 8008 lbs/in, since applicant has not disclosed that making the one or more restraints to have a stiffness from 6552 lbs/in to 8008 lbs/in solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the inherent stiffness disclosed in Guimbal.

Regarding Claim 5, Guimbal discloses rotorcraft wherein the first restraints (7a, 7b, Fig. 5) are soft legs can travel to absorb vibration (col. 1, lines 5-10). Guimbal discloses the claimed invention except the one or more restraints have a total travel from 1/2 inch to 1 inch.   It would have been an obvious matter of design choice to make the one or more restraints have a total travel from 1/2 inch to 1 inch, since applicant has not disclosed that making the one or more restraints travel a total travel from 1/2 inch to 1 inch  solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the soft traveling restraints disclosed in Guimbal.

Regarding Claim 6, Guimbal discloses rotorcraft height between a central axis of the first restraints (7a, 7b, Fig. 5) and a bottom surface of the main rotor transmission (5, Fig. 5). Guimbal discloses the claimed invention except the height between a central axis of the one or more restraints and a bottom surface of the main rotor transmission is from o.69 inches to 0.85 inches. It would have been an obvious matter of design choice to make the height between a central axis of the one or more restraints and a bottom surface of the main rotor transmission is from o.69 inches to 0.85 inches, since applicant has not disclosed that making the height between a central axis of the one or more restraints and a bottom surface of the main rotor transmission from o.69 inches to 0.85 inches solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the height disclosed in Guimbal.
Regarding Claim 7, Guimbal discloses a rotorcraft (Fig. 1) wherein the first restraint provides a stiffness in a first direction parallel to the lateral axis of the rotorcraft (7a have a stiffness component parallel to the lateral axis of the rotorcraft, Fig. 4, Fig. 5 ) and  a stiffness in a second direction parallel to the longitudinal axis of the rotorcraft (7a have a stiffness component parallel to the longitudinal axis of the rotorcraft, Fig. 4, Fig. 5 ).
Guimbal discloses the claimed invention except the first restraint provides a stiffness in first direction parallel to the lateral axis of the rotorcraft greater than  a stiffness in a second direction parallel to the longitudinal axis of the rotorcraft.  It would have been an obvious matter of design choice to have the stiffness in first direction parallel to the lateral axis of the rotorcraft greater than  the stiffness in a second direction parallel to the longitudinal axis of the rotorcraft, since applicant has not disclosed that making the stiffness in first direction parallel to the lateral axis of the rotorcraft greater than  a stiffness in the second direction parallel to the longitudinal axis of the rotorcraft  solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any design required stiffness in first direction parallel to the lateral axis of the rotorcraft and  a stiffness in a second direction parallel to the longitudinal axis of the rotorcraft.

Regarding Claim 11, Guimbal discloses rotorcraft wherein the first restraints (7a, 7b, Fig. 5) has a longitudinal travel in a direction parallel to a longitudinal axis of the airframe (i.e. component of restraint 7a, 7b, movement in FWD direction, Fig. 5) and a lateral travel in a direction parallel to the lateral axis of the airframe(i.e. component of restraint 7a, 7b movement in OUTBD direction, Fig. 5).  
Guimbal  do not explicitly disclose a rotorcraft a longitudinal travel from 1/4 inch to 1/2 inch in a direction parallel to a longitudinal axis of the airframe and a lateral travel from 1/4 inch to 1/2 inch in a direction parallel to the lateral axis of the airframe.    It would have been an obvious matter of design choice to make a longitudinal travel from 1/4 inch to 1/2 inch in a direction parallel to a longitudinal axis of the airframe and a lateral travel from 1/4 inch to 1/2 inch in a direction parallel to the lateral axis of the airframe, since applicant has not disclosed that having the longitudinal travel from 1/4 inch to 1/2 inch in a direction parallel to a longitudinal axis of the airframe and a lateral travel from 1/4 inch to 1/2 inch in a direction parallel to the lateral axis of the airframe solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the longitudinal and lateral travels disclosed in Guimbal.

Regarding Claim 13, Guimbal discloses a rotorcraft wherein the transmission mounting assembly comprises: a second bracket (14, left, Fig. 5) attached to the airframe (6);
a second restraint (7b, fig. 4, Fig. 5) attached to the airframe  (6) and the transmission at an angle between 0 and o ° with the lateral axis of the airframe (Fig. 5).
Guimbal discloses the claimed invention except for a third  and fourth brackets attached to the airframe and the transmission.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to add the third and fourth brackets attached to the airframe and the transmission, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 23, broadly interpreted and best understood, Guimbal discloses a rotorcraft wherein there is a distance between an attachment point of the restraint (7a, 7b, Fig.5) on the rotorcraft transmission (5) and virtual focal point of the first bracket and the second bracket (Fig. 5).    It would have been an obvious matter of design choice to make a distance between an attachment point of the restraint on the rotorcraft transmission and a virtual focal point of the first bracket and the second bracket  is from 10.2 inches to 12.5 inches., since applicant has not disclosed that having the a distance between an attachment point of the restraint on the rotorcraft transmission and a virtual focal point of the first bracket and the second bracket  from 10.2 inches to 12.5 inches solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the longitudinal and lateral travels disclosed in Guimbal.

 	Regarding Claim 25, Guimbal discloses rotorcraft wherein the restraint has a stiffness in a direction parallel to the lateral axis of the rotorcraft and a stiffness in a direction parallel to the longitudinal axis of the rotorcraft (angled restraints 7a, 7b have orthogonal stiffness/force components, Fig. 5).  It would have been an obvious matter of design choice to make the restraint to have a stiffness in a roll plane of the rotorcraft from 5367 lbs/in to 6559 lbs/in and a stiffness in a pitch plane of the rotorcraft from 3758 lbs/in to 4594 lbs/in , since applicant has not disclosed that having the restraint stiffness in a roll plane of the rotorcraft from 5367 lbs/in to 6559 lbs/in and a stiffness in a pitch plane of the rotorcraft from 3758 lbs/in to 4594 lbs/in solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the restraint stiffness disclosed in Guimbal.

Claims 4, 10, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guimbal (US 5,788,182) in view of Hendricks et al. (US 2015/0139800).
Regarding Claim 4, Guimbal  discloses the first bracket (14, Fig. 5) is attached to the airframes (6,Fig. 5) .
Guimbal lacks, but Hendricks teaches one or more restraints (203, 205 Fig. 2) are attached to the transmission (211, fig. 2) and one or more brackets (213, Fig. 2) via spherical bearings (para. [0025]) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to attach the one or more brackets of Guimbal to the airframe through a spherical bearing as taught in Hendricks in order to further prevent the one or more brackets from reacting loads in unintended directions.

Regarding Claim 10, Guimbal do not explicitly disclose, but Hendricks teaches a system (Fig. 1) wherein the first restraints comprise an elastomeric restraints (para. [0027]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first restraint of Guimbal with the elastomeric restraint taught in Hendricks in order to absorb and dissipate the  shock and vibration of the rotorcraft. 

Regarding Claim 26, Guimbal  discloses the first and a second brackets (14s, Fig. 5) is attached to the rotor craft fuselage (6,Fig. 5) bolted to mounts on the rotorcraft transmission (5, Fig. 5) .
Guimbal lacks, but Hendricks teaches one or more restraints (203, 205 Fig. 2) are attached to the transmission (211, fig. 2) and one or more brackets (213, Fig. 2) via spherical bearings (para. [0025]) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to attach the one or more brackets of Guimbal to the airframe through a spherical bearing as taught in Hendricks in order to further prevent the one or more brackets from reacting loads in unintended directions.

Response to Arguments
Applicant’s arguments with respect to claim(s)  1, 9, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642